EXHIBIT 10.4

 

ALCOA CORPORATION
TERMS AND CONDITIONS FOR
SPECIAL RETENTION AWARDS
(RESTRICTED SHARE UNITS)

These terms and conditions, including Appendices attached hereto (the “Award
Terms”), are authorized by the Compensation and Benefits Committee (the
“Committee”) of the Board of Directors.  They are deemed to be incorporated into
and form a part of every special retention Award (“Special Retention Award”)
issued on or after October 1, 2019 under the Alcoa Corporation 2016 Stock
Incentive Plan, as may be amended from time to time (the “Plan”).

Terms that are defined in the Plan have the same meanings in the Award Terms.

General Terms and Conditions

1.

Special Retention Awards are subject to the provisions of the Plan and the
provisions of the Award Terms.  If the Plan and the Award Terms are
inconsistent, the provisions of the Plan will govern.  Interpretations of the
Plan and the Award Terms by the Committee are binding on the Participant and the
Company.  A Special Retention Award is an undertaking by the Company to issue
the number of Shares indicated in the notice of the Special Retention Award on
the date the Special Retention Award vests, subject to the fulfilment of certain
conditions, except to the extent otherwise provided in the Plan or herein.

Vesting and Payment

2.

A Special Retention Award vests on the third anniversary date of the grant date,
and, subject to paragraph 3, will be paid to the Participant in Shares on the
vesting date or within 90 days thereafter (or, if it is not practicable to make
payment by such date, as soon as practicable thereafter, but in no event later
than the end of the calendar year in which the vesting date occurs and/or later
than the time permitted under Section 409A of the Code).

3.

Notwithstanding the foregoing, as a condition to a Special Retention Award
vesting, a Participant must remain an active employee of the Company or a
Subsidiary through the date of vesting.  Except as provided in paragraph 5, if a
Participant’s employment with the Company (including its Subsidiaries) is
terminated prior to the vesting date of the Special Retention Award, the Special
Retention Award is forfeited and is automatically cancelled.

4.

Special Retention Awards will be paid by the issuance to the Participant of
Shares covered by the Special Retention Award.  Prior to issuance of the Shares,
the Participant has no voting rights.  A Participant will receive one Share upon
the vesting and payment of a Restricted Share Unit.  Notwithstanding the
foregoing or anything in the Award Terms to the contrary, to the extent that
payment in Shares is prohibited under applicable law or would require the
Participant or the Company to obtain the approval of any governmental and/or
regulatory body in the Participant’s country, or as necessary to meet tax
objectives, the Company in its sole discretion may substitute a cash payment in
lieu of Shares, such cash payment to be equal to the Fair Market Value of the
Shares on the date that such Shares would have otherwise been issued under the
terms of the Plan and the Award Terms.  Dividend equivalents will accrue on
Special Retention Awards, unless the Committee determines that no dividend
equivalents may be accrued or paid.  Dividend equivalents that accrue on Special
Retention Awards will be equal to the common stock dividend per Share payable on
the Company’s common stock multiplied by the number of Shares covered by the
Special Retention Award.  Notwithstanding any provision herein to the contrary,
no dividends or dividend equivalents will be paid on Special Retention Awards
that have not vested.  Payment of any dividend equivalents will be made in
accordance with paragraph 2.

5.

The following are exceptions to the vesting rules:

 

--------------------------------------------------------------------------------

 

 

•

Involuntary Termination without Cause: An unvested Special Retention Award held
by a Participant who is involuntarily terminated without Cause (as defined
below) from employment with the Company or a Subsidiary during the vesting
period is not forfeited in whole but only in part upon termination of
employment.  The portion of the Special Retention Award that is not forfeited
vests on the original stated vesting date set forth in paragraph 2 and is
calculated based on a proportionate share of the time during the vesting period
that the Participant remained actively employed with the Company or a
Subsidiary, with the remaining portion being automatically forfeited. The
proportionate share is computed on the basis of the actual number of days
actively employed after the date of grant over the total number of days in the
three-year vesting period (with the resulting Restricted Share Units rounded up
to the next whole unit).  For example, a Participant who is involuntarily
terminated without Cause from employment with the Company (or a Subsidiary) at
the end of the first year of the three-year vesting period will receive
one-third of the Shares upon vesting, with the remaining two-thirds of the
Shares being automatically forfeited upon termination.

For this purpose, if the Participant participates in the Alcoa Corporation
Change in Control Severance Plan, “Cause” shall have the meaning set forth in
such plan.  If the Participant does not participate in the Alcoa Corporation
Change in Control Severance Plan, “Cause” means (i) the willful and continued
failure by the Participant to substantially perform the Participant’s duties
with the Employer that has not been cured within thirty (30) days after a
written demand for substantial performance is delivered to the Participant by
the Board or the Participant’s direct supervisor, which demand specifically
identifies the manner in which the Participant has not substantially performed
the Participant’s duties, (ii) the willful engaging by the Participant in
conduct which is demonstrably and materially injurious to the Company or a
Subsidiary, monetarily or otherwise; (iii) the Participant’s fraud or acts of
dishonesty relating to the Company or any of its Subsidiaries, or (iv) the
Participant’s conviction of any misdemeanor relating to the affairs of the
Company or any of its Subsidiaries or indictment for any felony.  For purposes
of clauses (i) and (ii) of this definition, no act, or failure to act, on the
Participant’s part shall be deemed “willful” unless done, or omitted to be done,
by the Participant not in good faith and without reasonable belief that the
Participant’s act, or failure to act, was in the best interest of the Company.

 

•

Death or Disability:  An unvested Special Retention Award held by a Participant,
who dies while an employee or who is permanently and totally disabled (as
defined below) while an employee, is not forfeited but vests on the original
stated vesting date set forth in paragraph 2.

A Participant is deemed to be permanently and totally disabled if the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months.  A Participant shall not be
considered to be permanently and totally disabled unless the Participant
furnishes proof of the existence thereof in such form and manner, and at such
times, as the Company may require.  In the event of a dispute, the determination
whether a Participant is permanently and totally disabled will be made by the
Committee or its delegate.

 

•

Change in Control: A Special Retention Award vests if a Replacement Award is not
provided following certain Change in Control events, as described in the
Plan.  Notwithstanding anything in the Award Terms to the contrary, if a Change
in Control qualifies as a “change in control event” within the meaning of Treas.
Reg. § 1.409-3(i)(5), the vested Special Retention Award (whether vested
pursuant to the preceding sentence or otherwise and with vesting determined
under Section 409A of the Code) will be paid to the Participant within 30 days
following the Change in Control.  If the Change in Control does not so qualify,
the vested Special Retention Award will be paid to the Participant on the
original stated vesting date set forth in paragraph 2.

 

•

Termination Following Change in Control: As further described in the Plan, if a
Replacement Award is provided following a Change in Control, but within 24
months of such Change in Control the Participant’s employment is terminated
without Cause (as defined in the Alcoa Corporation Change

2

--------------------------------------------------------------------------------

 

 

in Control Severance Plan) or by the Participant for Good Reason (as defined in
the Alcoa Corporation Change in Control Severance Plan), such award will vest
and will be paid to the Participant on the original stated vesting date set
forth in paragraph 2.

Taxes

6.

All taxes required to be withheld under applicable tax laws in connection with a
Special Retention Award must be paid by the Participant at the appropriate time
under applicable tax laws.  The Company may satisfy applicable tax withholding
obligations by any of the means set forth in Section 15(k) of the Plan, but will
generally withhold from the Shares to be issued upon payment of the Special
Retention Award that number of Shares with a fair market value on the vesting
date equal to the taxes required to be withheld at the minimum required rates,
or at any other rate approved by the Committee, up to the maximum individual tax
rate for the applicable tax jurisdiction, which include, for Participants
subject to taxation in the United States, applicable income taxes, federal and
state unemployment compensation taxes and FICA/FUTA taxes.  Notwithstanding the
foregoing, if the Participant is subject to the short-swing profit rules of
Section 16(b) of the Exchange Act, the Company will withhold Shares from the
Shares to be issued upon payment of the Special Retention Award, as described
herein, at the minimum required rates and will not use the other means set forth
in the Plan to satisfy such withholding tax obligations.

Beneficiaries

7.

If permitted by the Company, Participants will be entitled to designate one or
more beneficiaries to receive all Special Retention Awards that have not yet
vested at the time of death of the Participant.  All beneficiary designations
will be on beneficiary designation forms approved for the Plan.  Copies of the
form will generally be available from the Company’s designated stock plan broker
or service provider (the “Broker”) or may otherwise be obtained from the
Company.

8.

Beneficiary designations on an approved form will be effective at the time
received by the Company, including, as applicable, through submission to the
Broker.  A Participant may revoke a beneficiary designation at any time by
written notice to the Company, including as applicable, through submission to
the Broker, or by filing a new designation form.  Any designation form
previously filed by a Participant will be automatically revoked and superseded
by a later-filed form.

9.

A Participant will be entitled to designate any number of beneficiaries on the
form, and the beneficiaries may be natural or corporate persons.

10.

The failure of any Participant to obtain any recommended signature on the form
will not prohibit the Company from treating such designation as valid and
effective.  No beneficiary will acquire any beneficial or other interest in any
Special Retention Award prior to the death of the Participant who designated
such beneficiary.

11.

Unless the Participant indicates on the form that a named beneficiary is to
receive Special Retention Awards only upon the prior death of another named
beneficiary, all beneficiaries designated on the form will be entitled to share
equally in the Special Retention Awards upon vesting.  Unless otherwise
indicated, all such beneficiaries will have an equal, undivided interest in all
such Special Retention Awards.

12.

Should a beneficiary die after the Participant but before the Special Retention
Award is paid, such beneficiary’s rights and interest in the Special Retention
Award will be transferable by the beneficiary’s last will and testament or by
the laws of descent and distribution.  A named beneficiary who predeceases the
Participant will obtain no rights or interest in a Special Retention Award, nor
will any person claiming on behalf of such individual.  Unless otherwise
specifically indicated by the Participant on the beneficiary designation form,
beneficiaries designated by class (such as “children,” “grandchildren” etc.)
will be deemed to refer to the members of the class living at the time of the
Participant’s death, and all members of the class will be deemed to take “per
capita.”

3

--------------------------------------------------------------------------------

 

13.

If a Participant does not designate a beneficiary or if the Company does not
permit a beneficiary designation, the Special Retention Award that has not yet
vested or been paid at the time of death of the Participant will vest and be
paid to the Participant’s legal heirs pursuant to the Participant’s last will
and testament or by the laws of descent and distribution.

Adjustments

14.

In the event of an Equity Restructuring or other transaction described in
Section 4(f) of the Plan, the Committee will equitably adjust the Special
Retention Award as it deems appropriate in accordance with the terms of the
Plan.  The adjustments authorized by the Committee will be final and binding.

Repayment/Forfeiture

15.

As an additional condition of receiving the Special Retention Award, the
Participant agrees that the Special Retention Award and any benefits or proceeds
the Participant may receive hereunder shall be subject to forfeiture and/or
repayment to the Company as provided in Sections 15(e) and (f) of the Plan
including, without, limitation, to the extent required (i) under the terms of
any recoupment or “clawback” policy adopted by the Company to comply with
applicable laws or with the Company’s Corporate Governance Guidelines or other
similar requirements, as such policy may be amended from time to time (and such
requirements shall be deemed incorporated into the Award Terms without the
Participant’s consent) or (ii) to comply with any requirements imposed under
applicable laws and/or the rules and regulations of the securities exchange or
inter-dealer quotation system on which the Shares are listed or quoted,
including, without limitation, pursuant to Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010.  Further, if the Participant
receives any amount in excess of what the Participant should have received under
the terms of the Special Retention Award for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
administrative error), all as determined by the Committee, then the Participant
shall be required to promptly repay any such excess amount to the Company.  By
accepting this Award, subject to applicable law, Participant agrees and
acknowledges the obligation to cooperate with, and provide any and all
assistance necessary to, the Company to recover or recoup this Award or amounts
paid hereunder pursuant to this Section 15 and the Plan.

Miscellaneous Provisions

16.

Stock Exchange Requirements; Applicable Laws.  Notwithstanding anything to the
contrary in the Award Terms, no Shares issuable upon vesting of the Special
Retention Awards, and no certificate representing all or any part of such
Shares, shall be issued or delivered if, in the opinion of counsel to the
Company, such issuance or delivery would cause the Company to be in violation
of, or to incur liability under, any securities law, or any rule, regulation or
procedure of any U.S. national securities exchange upon which any securities of
the Company are listed, or any listing agreement with any such securities
exchange, or any other requirement of law or of any administrative or regulatory
body having jurisdiction over the Company or a Subsidiary.

17.

Non-Transferability.  The Special Retention Awards are non-transferable and may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant other than by will or the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company; provided, that, the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

18.

Stockholder Rights.  No person or entity shall be entitled to vote, receive
dividends or be deemed for any purpose the holder of any Shares until the
Special Retention Award shall have vested and been paid in the form of Shares in
accordance with the provisions of the Award Terms.

19.

Notices.  Any notice required or permitted under the Award Terms shall be in
writing and shall be deemed sufficient when delivered personally or sent by
confirmed email, telegram, or fax or five days after being

4

--------------------------------------------------------------------------------

 

deposited in the mail, as certified or registered mail, with postage prepaid,
and addressed to the Company at the Company’s principal corporate offices or to
the Participant at the address maintained for the Participant in the Company’s
records or, in either case, as subsequently modified by written notice to the
other party.

20.

Severability and Judicial Modification.  If any provision of the Award Terms is
held to be invalid or unenforceable under the applicable laws of any country,
state, province, territory or other political subdivision or the Company elects
not to enforce such restriction, the remaining provisions shall remain in full
force and effect and the invalid or unenforceable provision shall be modified
only to the extent necessary to render that provision valid and enforceable to
the fullest extent permitted by law.  If the invalid or unenforceable provision
cannot be, or is not, modified, that provision shall be severed from the Award
Terms and all other provisions shall remain valid and enforceable.

21.

Successors.  The Award Terms shall be binding upon and inure to the benefit of
the Company and its successors and assigns, on the one hand, and the Participant
and his or her heirs, beneficiaries, legatees and personal representatives, on
the other hand.

22.

Appendices.  Notwithstanding any provisions in the Award Terms, for Participants
residing and/or working outside the United States, the Special Retention Award
shall be subject to the additional terms and conditions set forth in Appendix A
to the Award Terms and to any special terms and conditions for the Participant’s
country set forth in Appendix B to the Award Terms.  Further, Appendices C and D
include information for European Union Participants.  Moreover, if the
Participant relocates outside the United States or relocates between the
countries included in Appendix B, the additional terms and conditions set forth
in Appendix A and the special terms and conditions for such country set forth in
Appendices B, C and D will apply to the Participant, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons.  The Appendices constitute part
of the Award Terms.

23.

Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the
Special Retention Award and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

24.

Compliance with Code Section 409A.  It is intended that the Special Retention
Award granted pursuant to the Award Terms be compliant with (or exempt from)
Section 409A of the Code and the Award Terms shall be interpreted, construed and
operated to reflect this intent.  Notwithstanding the foregoing, the Award Terms
and the Plan may be amended at any time, without the consent of any party, to
the extent necessary or desirable to satisfy any of the requirements under
Section 409A of the Code, but the Company shall not be under any obligation to
make any such amendment.  Further, the Company and its Subsidiaries do not make
any representation to the Participant that the Special Retention Award granted
pursuant to the Award Terms satisfies the requirements of Section 409A of the
Code, and the Company and its Subsidiaries will have no liability or other
obligation to indemnify or hold harmless the Participant or any other party for
any tax, additional tax, interest or penalties that the Participant or any other
party may incur in the event that any provision of the Award Terms or any
amendment or modification thereof or any other action taken with respect
thereto, is deemed to violate any of the requirements of Section 409A of the
Code.

25.

Waiver.  A waiver by the Company of breach of any provision of the Award Terms
shall not operate or be construed as a waiver of any other provision of the
Award Terms, or of any subsequent breach by the Participant or any other
Participant.

26.

No Advice Regarding Award.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares.  The Participant is hereby advised to consult
with the Participant’s own personal tax, legal and financial advisors regarding
the Participant’s participation in the Plan before taking any action related to
the Plan.

5

--------------------------------------------------------------------------------

 

27.

Governing Law and Venue.  As stated in the Plan, the Special Retention Award and
the provisions of the Award Terms and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the laws of the United
States, shall be governed by the laws of the State of Delaware, United States of
America, without reference to principles of conflict of laws, and construed
accordingly.  The jurisdiction and venue for any disputes arising under, or any
actions brought to enforce (or otherwise relating to), the Special Retention
Award will be exclusively in the courts in the State of Delaware, including the
Federal Courts located therein (should Federal jurisdiction exist).

28.

Electronic Delivery and Acceptance.  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

29.

Entire Agreement.  The Award Terms and the Plan embody the entire understanding
and agreement of the parties with respect to the subject matter hereof
(including, without limitation, the obligations and understandings set forth in
Section 15(e) of the Plan), and no promise, condition, representation or
warranty, express or implied, not stated or incorporated by reference herein,
shall bind either party hereto.

30.

Employment at Will.  Nothing in the Award Terms or the Plan provide the
Participant with any right to continue in the Company’s or any of its
affiliates’ employ for any period of specific duration or interfere with or
otherwise restrict in any way the Participant’s or the rights of the Company and
its affiliates to terminate the Participant’s service at any time for any
reason, with or without cause, subject to applicable law.  The Participant’s
status with the Company and its affiliates will accordingly remain at will.

31.

Amendments.  Except as otherwise provided herein or the Plan, these Award Terms
may be amended or modified at any time by an instrument in writing signed by the
parties hereto or by the Company without the consent of the Participant if such
action would not materially impair the rights of the Participant under this
Award.

Acceptance of Award

32.

In accordance with Section 15(c) of the Plan (as in effect at the grant date),
the Participant may reject the Special Retention Award by notifying the Company
within 30 days of the grant date that he or she does not accept the Special
Retention Award.  The Participant’s acceptance of the Special Retention Award
constitutes the Participant’s acceptance of and agreement with the Award
Terms.  Notwithstanding the foregoing, if required by the Company, the
Participant will provide a signed copy of the Award Terms in such manner and
within such timeframe as may be requested by the Company.  The Company has no
obligation to issue Shares to the Participant if the Participant does not accept
the Special Retention Award.

6